DETAILED ACTION
Introduction
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Unless indicated otherwise, the term “applicant" as used in this Office Action refers to the Inventive Entity and Assignee, if any, as a whole.  The text of those sections of the statutes, rules, caselaw, and guidelines not included in this action may be found in a prior Office action, if any.
Election/Restrictions
Applicant’s election without traverse of Compound 427 in the reply filed on March 25, 2022 is acknowledged:
			
    PNG
    media_image1.png
    158
    163
    media_image1.png
    Greyscale

	The applicant indicates that claims 1-3, 5-8, and 10-13 encompass the species of Compound 427 and are examined herein.  Claims 4, 9, and 14-20 are withdrawn from consideration as non-elected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following citations are made for the convenience of the reader.  Citations to Pre-Grant publications are made to paragraph numbers, such as [003].  Citations to other publications such as “[4:26]” are to column and line number or to page and line number, whichever is appropriate.  Two-column articles are cited as “[4:a]”, for instance, to signify p. 4, col. a.  Notwithstanding those citations, the reference(s) is (are) relied upon for the teachings as a whole.  
Claims 1-3, 5-8, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2015/0336937).
Lee teaches an organic light emitting device (OLED) with a carbazole compound [Title].  With respect to claims 10 and 11, the reference teaches an anode, cathode, light-emitting material layer, host, and (assistant) dopant  [0006, 0137, 0142].  With respect to claims 1-3, 5-8, 10, and 11, the light emitting layer functions as a diode.   Further with respect to claims 12 and 13, Lee teaches:

    PNG
    media_image2.png
    70
    414
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    248
    406
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    252
    396
    media_image4.png
    Greyscale

The same formula reads upon the presently elected and claimed formula.  The a1 through a5 values may be zero or one.  R1, R11, and R12 each may hydrogen [0015].  R2 through R4 may be independently a cyano group, unsubstituted heteroaryl groups (C12, i.e., carbazole), and substituted heteroaryl group C2, i.e., triazine) [0015].  Thus, the R3 group may be a carbazole [0098, 0101] (see p. 14, Formula 5-6, in which both Z31 and Z32 both may be H).  The substituted heteroaryl group (triazine) may include diphenyl substituents (see p. 104, compounds 48 and 49.)
Lee does not appear to explicitly teach the presently elected Compound 427.
Still, as discussed above, Lee teaches the moieties, substituents, and values that encompass Compound 427.
	It would have been obvious for an OLED device and compound, as taught by Lee, to include the formula of presently elected Compound 427, as within the teachings of Lee, because the reference teaches OLEDs with a carbazole compound.  “The combination of familiar [components] according to known methods is likely to be obvious when it does no more than yield predictable results.”   KSR Intern. Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  Obviousness only requires a reasonable expectation of success.  In re Droge, 695 F.3d 1334, 104 USPQ 2d 1377, 1379, 1380 (Fed. Cir. 2012); and In re O’Farrell, 853 F.2d 894, 904 (Fed. Cir. 1988).  See also, MPEP 2143.02.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS J MC GINTY whose telephone number is (571)272-1029. The examiner can normally be reached Monday thru Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS J MC GINTY/Primary Examiner, Art Unit 1761